 TRIDENT SEAFOODS CORP25Trident Seafoods CorporationandCharles M. Davis.Case 19-CA-108329 April 1985.SUPPLEMENTAL DECISION ANDORDER,By CHAIRMAN DOTSON ANDMEMBERSHUNTER AND DENNISOn 12 August 1982 Administrative Law JudgeRussell L. Stevens issued the attached supplemental-decision.The Respondent filed exceptions and asupporting- brief, and the General Counsel filed ananswering brief.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisSupplemental Decision and Order.This matter is before the Board as a complianceproceeding. In the underlying unfair labor practicecase'(Trident 1),the Board found that the Re-spondent violated Section 8(a)(1) of the Act on 5October 1978 by discharging 12 of its employeeswho were engaged in a lawful economic strike.Specifically, each employee involved was given a"notice of separation," which stated as the reasonfor discharge "terminated for refusal to work be-cause of existing pay scale," and noted that the em-ployee was "not eligible" for rehire. The Boardfound that following their termination the employ-ees were unfair labor practice strikers until 20 Oc-tober 1978, when they received letters from theRespondent 'informing them that.' their dischargenotices. had been mistakenly sent and that the Re-spondentspondent would accord 'to them all the rights ofstrikers under the Act. CitingAbilities'& Goodwill,?the Board held,. that.the discharged strikers wereentitled to back' ay from the date of their dischargeuntil the, date they were offered reinstatement. Inresponse to the Respondent's contention that anoffer of reinstatement would have been futile, andtherefore the employees were not entitled to back-pay, the Board also stated that, at the compliancestage, the Respondent could question each strikeras to whether he or she would have agreed to con-tinueworking or to return to work had the Re-spondent's notice of separation merely stated thatthe employees were on strike and remained eligible'1244 NLRB 566 (1979), enfd 642 F 2d 1148 (9th Cir 1981)2 241 NLRB 27 (1979), enf denied on other grounds 612 F 2d 6 (1stCir 1979)for rehire.3 That, issue is the subject of this, pro-ceeding.4The judge found that it was not reasonably pos-sible to determine whether the employees would.have acted -'differently had-the termination slipsbeen marked "eligible for rehire," and that the sixemployees who testified spoke in an equivocal, un-certain manner. The judge also found that their tes-'tiniony, and the parties' stipulation regarding sevenother employees who were not called to testify, didnot reveal whether the employees would have beenwilling to return to work had they received uncon-ditional offers of reinstatement, and therefore theRespondent did not meet its burden underAbilities& Goodwillof-showing that such offers would havebeen futile.The Respondent contends that the testimony andstipulation show that the employees would nothave returned to work even if 'they had been ac-corded -the rights of strikers from the start. TheRespondent asserts that it, met its burden of show-ing that the employees would not have been avail-able to work even ' if their termination slips hadread I "eligible for rehire," and therefore they arenot entitled to backpay for that period of time. Weagree.'The six employees who testified at the hearingand whose relevant testimony is set forth in thejudge's decision all indicated that they would nothave. abandoned their strike had their separationnotices been marked eligible for rehire rather thannot. eligible for, rehire.Employee Jeys acknowl-edged she realized that the Company, would haveallowed her to return to work even after terminat-ing her, but was not sure if she would have accept-ed the Respondent's offer of a slight 'increase inpay' to $4 an hour. Employees Roszell, ' .Steele,Hanson,Nickell,andOwen ' testified that theywould have required more negotiation on' the Re-spondent's part before abandoning their strike.Similarly, the stipulation of facts ' as to the otheremployees shows that at the time they receivedtheir discharge notices they were not -willing to3At fn 2 of its decision enforcing. the Board's Order, the court of ap-peals noted that the Respondent would be permitted,to pose this questionat the compliance hearing4The General Counsel argues that underAbilities&Goodwill,supra,the Respondent had the burden'of proving that the employees wouldhave rejected an unconditional offer to return to work in,order to cut.offits backpay liabilityWhile this is an accurate statement of the Respond-ent's burdenof proofunderAbilities& Goodwill,the law of the case per-mitted the Respondent to elicit'answers to the question set out inTridentI as an affirmative defenseWe find it unnecessary-and, indeed,counter-productive-to determine at' this point whether the question framed bythe-Board inTrident I,and approved by the Ninth Circuit Court of Ap-peals,was "erroneous,"as characterizedby ourdissenting colleagueChairman Dotson does not pass onAbilities& Goodwillbecause thecase turns solely on the question posed inTrident Iwhich is the law ofthe case275 NLRB No. 3 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDabandon their strike and accept the Respondent'soffer, but "wanted to negotiate to explore the pos-sibility of a higher wage rate and for the possibilityof changes in other conditions."Based on the record testimony and stipulation,we find that the Respondent met its burden ofproof as set forth inTrident Iby showing thatthese employees would not have returned to workhad their separation notices read "eligible forrehire."We shall therefore dismiss the backpayspecification.ORDERThe backpay specification is dismissed.MEMBER DENNIS, dissenting.Iwould affirm the judge's finding that the dis-charged employees are entitled to backpay for theperiod from 5 October through 20 October 1978because, in my view, the employees' testimony es-tablishes that they were uncertain as to how theywould have acted had the termination slips beenmarked "eligible for rehire."' Two of the employ-ees spoke only in terms of what they "possibly"would have done; all six testified, as the judgefound, in an equivocal, uncertain manner.2 UnderAbilities & Goodwill,the burden of proof rests withtheRespondent, and I would not reverse thejudge's factual finding.1Iagree that the backpay period began 5 October 1978, the date thestrikerswere discharged, because the United States Court of Appeals forthe Ninth Circuit, in enforcing the Board's Order in the underlying case,adopted the Board's application ofAbilities& Goodwill,241NLRB 27(1979), enf denied on other grounds 612 F 2d 6 (1st Cir 1979), to thefacts of this case I therefore applyAbilities & Goodwillas the law of thecase2The Board inTridentI erroneously posed the question to be asked ofthe employees in terms of what they would have done had their noticesof separation read differently, rather than in terms of their reaction to anunconditional offer of reinstatementTheTridentI question is the law ofthe case, howeverSUPPLEMENTAL DECISIONSTATEMENT OF THE CASERUSSELL L. STEVENS, Administrative Law Judge. OnMay 29, 1979, Administrative Law Judge Leonard N.Cohen issued his decision in the above-captioned case.On August 23, the National Labor Relations Board (theBoard) affirmed the rulings, findings, and conclusions ofJudge Cohen' and, inter alia, ordered that Trident Sea-foods Corporation (Respondent):(b)Make the employees named below whole forany loss of earnings they may have suffered byvirtue of the discrimination against them in themanner set forth in the Board's Decision, includingany costs for round trip air fare from Seattle, Wash-ington, to Dutch Harbor, Alaska, and for room andboard while serving on Respondent's food process-ing vessel, which may have been charged to them:Debora JeysMike SteeleNo Van Tram [sic]Russel CarithersClyde OwenFrancis RichardMichael ConwayGary GallagherKen HansonMichael PriceVictor RoszellJohn NickellOn June 15, 1981, the United States Court of Appeals forthe Ninth Circuit entered its judgment enforcing in fullthe backpay provision of the Board's Order. The Board'sdecision referred to above stated, inter alia:InAbilities& Goodwill,we held that a dischargedstriker is entitled to backpay from the date of dis-charge until the date he or she is offered reinstate-ment and, accordingly, we overruled the casesrelied upon by the administrative law judge. Apply-ing theAbilities & Goodwilldecision to the facts ofthis case we find, in accordance with the conten-tionsof the General Counsel and the ChargingParty, that the backpay period runs from October 5,1978, the date of discharge, to October 20, 1978, theapproximate date the employees received Respond-ent's letter rescinding their terminations. Backpayshall be computed in the manner prescribed in F.W. Woolworth Co.,90 NLRB 289 (1950), with inter-est thereon in accordance withFlorida Steel Corp.,231 NLRB 651 (1977).2Controversy having arisen over Respondent's liability forbackpay under the Board's Order herein, as enforced bythe Court of Appeals for the Ninth Circuit, the ActingRegional Director of the Board's Region 19, on Septem-ber 30, 1981, issued a backpay specification and notice ofhearing. The matter was heard by me in Seattle, Wash-ington, on June 17, 1982.All parties were afforded full opportunity to appear, toexamine and cross-examine witnesses, to argue orally,and to submit written briefs. Briefs, which have beencarefully considered, were filed on behalf of the GeneralCounsel and Respondent.On the entire record, and from my observation of thewitnesses and their demeanor, I make the following find-ings of fact and conclusions of law.The IssueThe only issue is whether or not the individuals namedabove would have returned to work for Respondent iftheir reinstatement had been offered.Respondent's ContentionRespondent contends that the discharged employeeswould not have continued working on the terms offeredby Respondent, regardless of whether the terminationslips,which stated "not eligible for rehire," had instead1244 NLRB 566 (1979)2Abilities&Goodwill,241 NLRB 27 (1979) TRIDENT SEAFOODS CORPstated "eligible for rehire," and that, therefore, the lossof the wages was voluntary, and not subject to a back-pay order for the period October 5 to 20.The TestimonyThe six witnesses who testified stated, inter aha:IDeborah Jeys:Q. Now, I want you to assume that instead of theword "No" being written in there [on eligibility forrehire], the company had written in "Yes", okay?A. Okay.Q.Would you, then, have stayed on board andaccepted the $4.00 per hour offer of the company?A. That's hard to say. Possibly I would have,yes.Q Well, why didn't you go to Mr Tucker atthat time and say, "$4.00 an hour is acceptable tome; I'll stay?"(Pause)A. He got us off the boat so fast, there reallywasn't time to do much of anything but pack.Q. Isn't it true that among your number therewas at least one employee who changed his mindand accepted the $4.00 and punched in and wentback to work?A. Yes.2VictorD Roszell:Q. Now,let us assumethat Paragraph Number 4there, instead of the word "No" being written inafter "Eligible for Rehire", that Mr. Tucker hadwritten in-or somebody from the company hadwritten in-"Yes" and you'd gotten that piece ofpaper with "Yes" written in there instead of "No";would you have stayed and gone to work for $4.00an hour?(Pause)A. If the company could have negotiated and ex-pressed tous insome way that that is all they couldhave given us and discussed the other terms, I prob-ablywould have gone back to work for them at$4.00 an hour once the negotiations were over andour claims had been at least talked about, but as itwas, they didn't discuss it with us. They simplyfired us.Q. So, whether it was "Yes" or "No", $4.00,alone, was not satisfactory to you? You had to havemore than that, even if the "more" was only discus-sionof your grievance'sA. Yes, sir; as a striking employee, I was entitledto that, I believe.Q. So, if they'd said "Yes," but refused to discussyour grievances, you still would have stayed out onstrike?A There is a possibility if they sat down and dis-cussed with us any terms.3.Michael W.Steele:27MR NIELSON: The answer is unresponsiveJUDGE STEVENS- Answer the question "Yes" or"No", please. If that had said "Eligible for Rehire",would you have stayed aboard or worked?(Pause)THE WITNESS: I would have continued negotiat-ing.Q. You wouldn't have gone to work, but youwould have stayed there trying to negotiate somefurther concessions or things that you wanted?A. The only thing in my mind was the wage.Q. Some further wages?A. More than $4.00 an hour.4.KennethHanson:Q. I want you toassumethatwhen Mr Tuckerhanded you that on October 5 that instead of theword "No" being wntten in there he'd written inthe word "Yes", you wereeligiblefor rehire. Now,had the word "Yes" been there, would you havestayed on board and worked for $4.00 an hour, thatbeing what the company had offered you?A. I can't answer that because if he'd have put"Yes" down there and still had not wanted to talkwith us about anything and he said, "It's this wayor it's no way at all", it may have-I may or maynot have I can't answer that "Yes" or "No."Q.Well, isn't it true that $4.00 an hour, alone, atthat time was not sufficient to you? You wanted totry to do more than that? You wanted to negotiate,see if you could get him up, see if you could getsome other things settled that you didn't like?A. Yes; that's true. May I explain something?Q. Why, sure.A. Okay. Maybe I can-okay, I didn't go up toAlaska-I went up to Alaska to work $3.45 an hourat that time plus the overtime seemed like prettygood money to me at that point. Upon getting upthere, there were some pretty bad working condi-tions that weren't told to us at all when I was inMedford and it starting to add up to this, that andthe other and we thought that if we could get somemore money and talk with them about that, that wewould more than willing to stay up there, so I amwilling to work-I work now as a painter whichisn't very much fun at all and yet I work, so it's nota point of whether I wanted to get off the boat, Iwas tired working, that's not why we went onstrike or anything and the $4.00 an hour may havebeen acceptable at the time, had we been given anychance at all to think about it, had talked about it.He may have been able to point out to us, "Okay,you guys are a little bit hot right now. Why don'tyou take it easy, sit down for this afternoon, thinkabout the $4 an hour; it's the best we can do. Weneed you " I'm sure we would have all stayed, then.Speakingfor myself, I would have stayed.Q So, if there had been $4.00 plus some negotia-tion of any acceptable kind with Mr. Tucker, youwould have stayed?A. Without a doubt. 28DECISIONSOF NATIONAL LABOR RELATIONS BOARD5. John Nickell:Q.And,let's assume-Iwantyou toassume-that instead of writing the word"No", Mr.Tuckerhad written the word"Yes", you wereeligible forrehirewhen he gave you that separation notice,would you have stayed on board andworked for$4.00 an hour and no more negotiations.A Well, if theygaven us time to talk instead ofjust kicking us off the boat like that,Imight have.Q.Wasn'tthe company making it clear to youthat all they had to offer was $4 and nothing more?A. They reallydidn't talk about it too much, dustthe $4.00, take it or leave it.Q. Didn't theygive you the choice of taking thator leaving the boat?A. That'swhat they did.Q. So, you didn't take it?A. No.Q.-And,isn't the reason that you didn't take it isthat you wanted the company to negotiate somemore?A. That's correct. -Q. And,you would have wanted the company tonegotiate some more whether that form said "Yes"or "No"about your eligibility for rehire?A: Well, they-gave us not too much time to thinkabout things.They justscutled us off the boat andthat was it.JUDGESTEVENS:Run it by again,please.[The re-quested question was again read backby thereport-er.]THE WITNESS:That's correct, I suppose.6.Clyde Owen:Q. Now, I want youto assumethatwhen hehanded that to you,insteadof the word "No" beingwritten in, like it is,-A. Yeah.Q.-that the word "Yes" had been written inthere that you :were told you were eligible forrehire.Now, if the word "Yes" had been on there,would you have agreed to stay for the company'soffer of $4.00 and nothing more, nomore negotia-tions or anything, just $4.00?A. If therewas a"yes", I would have-I thinknegotiationswould have went further.Q. So, it's correct to say, then that you wouldhave stayed if it said "Yes," provided there was fur-ther negotiations?A. Yeah,fairnessin thenegotiation.Counsel stipulated as follows:That if Michael Price, Van Tran, Russel Car-ithers,FrancisRichardGallagher,MichaelCon-way, Gary Gallagher were called to testify, thatthey would testify as follows.One: That they were hired by Trident Seafoodsand provided air tickets from Seattle to DutchHarbor,Alaska with the understanding that the costof airfare would be deducted from their pay if theyTwo: That on October 5, 1978, they participatedin a work stoppage by a number of employees whowished to negotiate higher wages and changes inworking conditions;-Three:'That they were informed that TridentSeafoods was offering an increase to $4.00 per hourstraight time, retroactive to the beginning of theseason, and informed that Trident would not negoti-ate that- offer further, and would not negotiatechanges in other conditions, and that if the employ-ees did not accept that offer and return to work atthat time, they would have to pack their bags andleave.Theywere told or were given the impressionthat they were fired if they did not immediatelyaccept the offer. They were provided formal no-tices of termination indicating that they were not el-igible for rehire;Four- That they were not then willing to acceptthe offer of $4.00 per hour and wanted to negotiateto explore the possibility of a higher wage rate andfor the possibility of changes in other conditions,-Five:They would testify consistently with thegeneral testimony of other witnesses.-.DiscussionThe fact that the employees illegally were dischargedon October 5, without eligibility for rehire, is not in dis-pute.-Respondent argues that since one (unnamed)employeereturned to work on the terms offered by Respondent, itcan be assumed that the offer was a valid and properone However, that employee did not testify, and there isnothing in the record to show when, or under what cir-cumstances, the offer was made to, and accepted by, thatemployee. There is no basis in the record upon which aninference can be drawn that the one employee's actionswere taken under circumstances that were the same as,or were indicative of, the circumstances that surroundthe employees involved in the backpay specification. Thereturn to work of that one employee therefore is irrele-vant to this controversy.-Respondent argues that,based on the employees'-testi-mony,it is immaterialwhether the terniihation slips weremarked "eligible" or "not' eligible" for rehire, but that ar-gument is at odds with the record. The testimony of em-ployees does not show what Respondent contends that itshows, and further, Respondent notified the employeesby letter dated' October 183 that, if the slips of October 5showed "not eligible for rehire," such a statement was amistake, and should not have been-'made. Patently, Re-spondent believed as of October 18 that the wording ofthe slips was material.It isfirmly established by Board decisions and courtopinions that an offer of reinstatement must be uncondi-tional if it is to be legally effective Respondent's offerwas not for reinstatement. It was conditional, and did notmeet the requirements of the Act. The offer was for a3R Exh 14 TRIDENT SEAFOODS CORP.retroactivewage of $4 per hour' conditioned on its ac-ceptance by the employees, with the further proviso thatfailure to accept immediately would result in discharge.Respondent's principal options were to offer to negotiatewith the employees, or to offer them reinstatement, or toreplace the (economic) strikers with their rights underthe Act intact. Respondent adopted none of the alterna-tives it had. Judge Cohen found that the strikers werefired in violation of the Act, and the decision; which wasapproved by the Board and the Court of Appeals for theNinth Circuit, is not challenged by Respondent. Re-spondent's summary eviction of the employees from theship4 precluded negotiations,and left the employees notime or, opportunity even for effective consultationamong themselves.Respondent's basic argument is that the employeeswould not have returned to their jobs, even if they hadbeen offered reinstatement. However, .that argument restson speculation to a degree that- is not acceptable. Theevents that gave rise to the controversy occurred in Oc-tober 1978-almost 4 years prior to the trial discussedherein. As shown in the testimony quoted above, the em-ployees were uncertain as to whether-they would haveacted differently had the termination slips been marked"eligible for rehire." Jeys testified that, had the slip read"eligible for rehire," she "possibly" would have acceptedRespondent's offer. Roszell said, "There is a possibility ifthey [Respondent] sat down and discussed with us anyterms." Steele said he wanted to continue negotiating.Hanson said he would have returned to work if Re-spondent was willing to negotiate with the employeesNickell 'said he "supposed" that what he wanted wasmore negotiations. Owen said he wanted further "fair"negotiations.All thewitnesses testified in an equivocal,uncertainmanner. Clearly, they wanted to keep theirjobs, and wanted to talk with their boss about their prob-lems. They were met with Respondent's ultimatum. It isnot reasonably possible at this late date to determinewhat the employees may have done, had the terminationslips read differently.However, even the questions andanswers quoted above miss the issue. They do notanswer the question of the employees' willingness toreturn to work had they received an unconditional offerof reinstatementWhatever the slips may have stated,Respondent's offer was plain-either accept the. wageRespondent said it would pay, and return to work, or befired and leave the ship. That is not negotiation, and4Respondent argues that the eviction was necessary in order to pro-vide living quarters for replacementsThat argument is without meritThe strikers'quarters were included with their compensation,of whichthey were deprived inviolationof the Act29such a tactic deprived the employees of their rights asemployees under the Act.Itwas Respondent's burden to prove that the employ-ees would not have returned to their jobs if uncondition-al reinstatementwas offered.' That burdenwas not met.The employees named above are entitled to backpay asset forth in the specification. The computations of thespecification,including those relating to the employees'transportation expenses,are not disputed by Respondent.Respondent'sliabilityfor transportation expenseswassettled in the earlier determination that the employees il-legallywere discharged. Under their contract with Re-spondent,theywould have been liable for their owntransportation expenses only if they voluntarily terminat-ed their employment, which they did not do.The Backpay Period and EarningsBased on the record,including the pleadings,stipula-tions of counsel,and testimony,it is found:(a)The backpayentitlementof the 12 employeesnamed below commenced October 5,1978, and endedOctober 20, 1978.(b)During the backpay period no employee had inter-im earnings(c)The 12 employees are entitled to backpay in thefollowing amounts:NameBackpay PlusExpenses andAir FareInterestRussell Carithers$1,791.11$483.60Michael Conway'2,061.70556.66Gary Gallagher,2,078 16_561.10Ken Hanson1,908 22515.22Debra Jeys1,912.58516.39John Nickell1,698.76458.67Clyde Owen2,001.65540.45Michael Price1,969.49531.76Francis(Richard)Gallagher2,078.16561.10VictorRoszell2,054.84554.81Michael Steele1,891.59510.73Van N Tran --1,81055-488 85RECOMMENDED SUPPLEMENTAL ORDEROn.the basis of the foregoing findings and conclusions,it is ordered that Trident Seafoods Corporation pay tothe employees named above the amounts of money setopposite their names, less tax withholdings required byFederal and state laws.'5Mastro Plastics,341 F 2d 179 (2d Cir ) 964), cert denied 384 U S 972(1965)